DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-28 and 30-41 in the reply filed on 09/22/2022 is acknowledged.
Claims of Group II, 43-49, are cancelled.
Species election is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends on claim 3 and recites almost identical limitation except for it does not include complementarity to nucleobases 100-122 of SEQ ID NO: 2. Nucleobases 100-122 of SEQ ID NO: 2 are identical to nucleobases 8819-8841 of SEQ ID NO: 1, therefore claim 4 does not further limit claim 3.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21, 25-28, 30, 34, 35-37, 39-41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aznarez et al (WO 2017/106370, published June 2017, filed December 2016, claiming priority to 62/267259, December 2015 and 62/318958, April 2016).
Concerning claims 2-5, 25-27, 36, 39 and 40 Aznarez et al disclose single-stranded antisense oligonucleotide of SEQ ID NO: 2538 (see page 5, sequence listing), 18 nucleotides long, which comprises 10 consecutive nucleotides identical to instant SEQ ID NO: 32:

SEQ ID NO: 32           1 GGTCTTCTGCCGAGTCCT 18
                            :|:||||||:
SEQ ID NO: 856       1 ACAGGACAUCUGCCGAGU 18

According to instant specification paragraph [0229] instant SEQ ID NO: 32 is complementary to nucleotides 8819-8841 of instant SEQ ID NO: 1. Further Aznarez et al disclose that the antisense oligonucleotide can comprise nucleotides with modified sugar group or backbone (see paragraph [00259]).
Concerning claims 6-11 Aznarez et al disclose that the oligonucleotide can comprise phosphorothioate and phosphodiester internucleoside linkages (see paragraph [0261]). Concerning claims 12-13 Aznarez et al disclose that oligonucleotide can comprise at least one 5-methylcytosine (see paragraph [00260]). Concerning claims 14-19 Aznarez et al disclose that oligonucleotide can comprise nucleotide with modified sugar such as bicyclic nucleotide with 2’-O-CH2-4’ bridge or 2’-OMe modification (see paragraph [00265]). Concerning claims 20-21 Aznarez et al disclose that the oligonucleotide can comprise morpholino linkages (see paragraph [00265]). Concerning claims 28, 30, 34, 35 and 37 Aznarez et al disclose that the oligonucleotide can be conjugated to one or more moieties at 3’ end through a linker, such moiety can be abasic nucleotide, meaning that the linker is a single bond (see paragraph [00277]). Concerning claim 41 Aznarez et al disclose pharmaceutical compositions comprising the oligonucleotide of invention and pharmaceutically acceptable carrier (see paragraph [00279]).

Claim(s) 2-14, 17-19, 25, 27, 35, 36, 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyce et al (WO 02/085309, published October 2002).
Concerning claims 2-4, 25, 27, 36, 39, 40 Nyce et al disclose single-stranded antisense oligonucleotide of SEQ ID NO: 456 (see line 31 on page 565), 20 nucleotides long, which comprises eight consecutive nucleotides of instant SEQ ID NO: 32:
SEQ ID NO: 32           1 GGTCTTCTGCCGAGTCCT 18
                                   ||||||||
SEQ ID NO: 456            1 TCCTCTTCCGAGTCCAGGTA 20

According to instant specification paragraph [0229] instant SEQ ID NO: 32 is complementary to nucleotides 8819-8841 of instant SEQ ID NO: 1. Further Nyce et al disclose that the oligonucleotides of the invention can comprise modified internucleoside linkages and sugar moieties (see lines 66-71 on page 720).
Concerning claims 6-11 Nyce et al disclose that the oligonucleotide can comprise phosphorothioate and phosphodiester internucleoside linkages (see lines 66-71 on page 720). Concerning claims 12-13 Nyce et al disclose that oligonucleotide can comprise at least one 5-methylcytosine (see claim 11). Concerning claims 14, 17-19 Nyce et al disclose that oligonucleotide can comprise nucleotide with modified sugar of 2’-OMe modification (see lines 66-71 on page 720). Concerning claim 35 Nyce et al disclose 3’-terminal cap group attached to oligonucleotide for protection (see lines 19-21 on page 13). Concerning claim 41 Nyce et al disclose pharmaceutical compositions comprising the oligonucleotide of invention and pharmaceutically acceptable carrier (see lines 37-42 on page 725).

Claim(s) 2-4, 6-14, 20-21, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al (US 2005/0246794, November 2005, of record).
Concerning claims 2-4, 38 Khvorova et al disclose several double-stranded siRNAs (see Abstract, paragraph [0005]), one of such double-stranded siRNAs comprises one strand of SEQ ID NO: 804098 (see sequence listing), 19 nucleotides long, which comprises 8 consecutive nucleotides of instant SEQ ID NO: 32:
SEQ ID NO: 32                1 GGTCTTCTGCCGAGTCCT 18
                                        ||||||||
SEQ ID NO: 804098            1 GGUCAUCUUCCGAGUCCAA 19

According to instant specification paragraph [0229] instant SEQ ID NO: 32 is complementary to nucleotides 8819-8841 of instant SEQ ID NO: 1. Concerning claims 6-11, 14, 20-21 Khvorova et al disclose that siRNAs can include sugar modifications and phosphorothioate and peptide (PNA) backbone modifications (see paragraph [0136]). Concerning claims 12-13 Khvorova et al disclose that siRNA can comprise 5-methyl cytosine (see paragraph [0137]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-21, 25-28, 30-37, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aznarez et al, above, and in further view of Prakash et al (US 2015/0126718, May 2015.)
Teachings of Aznarez et al are discussed above.
Aznarez et al do not teach cleavable conjugate linkers, or linkers comprising 2-3 nucleosides, or attaching conjugate group to 5’ end of oligonucleotide.
Prakash et al teach conjugated antisense oligonucleotides to improve their uptake in a cell (see paragraph [0008]), in which cleavable moiety is conjugated to oligonucleotide by 2-3 nucleosides or a single bond (see paragraph [0009]). The moiety can be attached to 5’-end of the oligonucleotide (see paragraph [0011]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify oligonucleotide taught by Aznarez et al by conjugates as taught by Prakash et al. One of the ordinary skill in the art would be motivated to do so, because Aznarez et al suggests conjugation of antisense oligonucleotides and Prakash et al teach specific conjugations with linkers to improve oligonucleotide uptake in the cell.
Claim(s) 2-14, 17-19, 22-25, 27, 35, 36, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyce et al, above, and in further view of Kordasiewicz et al (US 2016/0145617, May 2016).
Teachings of Nyce et al are discussed above.
Nyce et al do not teach the gapmer modification of the oligonucleotide with 5-10-5 modification as in claim 23, specific pattern of phosphorothioate (s) and phosphodiester (o) bonds in the oligonucleotide such as “sooosssssssssssooss”.
Kordasiewicz et al teach gapmer antisense oligonucleotides (see paragraph [0127]) with 5-10-5 modification as in instant claim 23 (see paragraphs [0228-0231]). Further Kordasiewicz et al teach a number of antisense oligonucleotides comprising internucleoside bond modification of “sooosssssssssssooss”, where (s) is phosphorothioate bond and (o) is phosphodiester bond (see Table 56 on page 115). Such oligonucleotide modifications confer increased resistance to nuclease degradation, increased cellular uptake, increased binding affinity for the target nucleic acid (see paragraph [0281]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify oligonucleotide taught by Nyce et al by modifications as taught by Kordasiewicz et al. One of the ordinary skill in the art would be motivated to do so, because Kordasiewicz et al teach effective pattern of modifications for antisense oligonucleotides conferring increased resistance to nuclease degradation, increased cellular uptake, increased binding affinity for the target nucleic acid, which can be applied to any other antisense oligonucleotide, including one taught by Nyce et al, to improve its properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635